DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
Para. [00038] recites “sever”.  The term should be “server”.
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the term “disclosed” is considered implied phraseology.  Correction is required.  See MPEP § 608.01(b).


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:	SYSTEMS AND METHODS FOR ELECTRONIC VOTING AT A LOCATION ASSOCIATED WITH A FINANCIAL INSTITUTION USING A MOBILE DEVICE

Claim Objections
Claims 6, 7, 11-14, 16 and 17 are objected to because of the following informalities:  

Claim 13 recites “the processor”.  There is insufficient antecedent basis for this limitation in the claim.  It appears the language should be “the one or more processors”.
Claim 14 recites “the computer device”.  Suggested language is “the mobile computer device” for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 10-12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “wherein the device is a mobile device”.  It is unclear which device the applicant is referring to since claim 1 recites “a server device” and “a computing device”.  Please clarify.  For examination purposes, the claim language will be interpreted as “the one or more computing devices is a mobile device”.

Claim 10 recites “receiving authentication information from the one or more customers”.  However claim 9 already recites “receiving, by one or more processors of a server device, authentication credentials for a first customer from the plurality of customers”.  Therefore, it is unclear if the authentication information is the same as the authentication credentials?  If so, this step is redundant and does not have proper antecedent basis. If the authentication information is different than the authentication credentials, then the claim language needs to differentiate the two types of information and steps better. Please clarify.
Claim 11 recites “wherein receiving electronic voter registration from the voting jurisdiction comprises…” There is insufficient antecedent basis for this limitation in the claim.  It is unclear what step this is referring to since there is no “receiving electronic voter registration information” step in claim 9.  Please clarify. Additionally there is insufficient antecedent basis for “the one or more customers”.  
Claim 12 recites “wherein matching the electronic voter registration information to the verified identity information for one or more customers comprises…” There is insufficient antecedent basis for this limitation in the claim.  It is unclear what step this is referring to since there is no matching step in claim 9.  Please clarify. Additionally there is insufficient antecedent basis for “the one or more customers”.  
Claim 19 recites the limitation "wherein receiving the one or more vote selections”.  There is insufficient antecedent basis for this limitation in the claim.  It is 
Claim 3 is indefinite due to its dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ghafarzadeh (US 2009/0230192) in view of Schechtman et al. (US 7,421,410), Chung et al. (US 2003/0136835), Collins, Jr. (US 2005/0263593), Keenan (US 2004/0243573) and Sebes et al. (US 2019/0213820).
Ghafarzadeh discloses a computer-implemented method comprising: 
receiving, at a database associated with a financial institution, electronic voter information valid for one or more elections (upload eligible voters list) ([0018], [0029], Fig. 2); 
matching the electronic voter information to verified identity information for one or more customers of the financial institution ([0018], [0031], Fig. 3); and
enabling the voter to submit votes for the one or more elections using one or more computing devices (ATM) associated with the financial institution ([0018], [0035], Figs. 3, 5A and 5B).

It is well known in the art for an ATM server that is operated by a financial institution to include a database, and multiple ATMS operated by the financial institution at various geographic locations are connected to the bank’s ATM server, as taught by Schechtman et al. (col. 3, lines 63-67; col. 7, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database to be included in a server device associated with the financial institution in order to be connected to multiple polling locations (ATMs) (i.e. multiple ATMs can access the eligible voters list).
The combined teachings of Ghafarzadeh and Schechtman et al. disclose the invention set forth above, however they fail to expressly disclose the electronic voter information is or includes electronic voter registration information from a voting jurisdiction. The combined teachings also fail to expressly disclose storing, in a database communicably coupled to the server device, information indicating that the one or more customers are registered to vote at a polling location associated with the financial institution; and the one or more customers to submit votes for the one or more 
Ghafarzadeh teaches the electronic voter information being an eligible voters list that is derived using a registration system ([0018]).  Chung et al. teaches it is well known in the art that all voters eligible to vote in a particular election typically must be registered prior to an election, thus the registration database is closed to new entries and is utilized for verifying eligibility to vote and for authenticating voters until the election is complete ([0101]).  Chung et al. also teaches that registration information includes voting jurisdiction information, jurisdiction in which the voter is eligible to vote ([0053], [0061]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the list of eligible voters to be or include voter registration information, e.g. registration information from voting jurisdiction, in order to provide a list of voters who would typically have been registered to vote in a particular jurisdiction prior to the election (the list of eligible voters is considered to be or include voter registration information in that the eligible voters typically would have already been registered to vote prior to the election), as taught by Chung et al..
The combined teachings of Ghafarzadeh, Schechtman et al., and Chung et al. disclose the invention set forth above, however they fail to expressly disclose the voter being one or more customers of the financial institution. The combined teachings also fail to expressly disclose storing, in a database communicably coupled to the server device, information indicating that the one or more customers are registered to vote at a polling location associated with the financial institution; and the one or more customers to submit votes for the one or more elections based on the stored information.

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the voter to be one or more customers of the financial institution in order for the voter to easily access an ATM at his/her bank for voting purposes.
The combined teachings of Ghafarzadeh, Schechtman et al., Chung et al. and Collins, Jr. disclose the invention set forth above, however they fail to expressly disclose storing, in a database communicably coupled to the server device, information indicating that the one or more customers are registered to vote at a polling location associated with the financial institution; and the submission of votes for the one or more elections is based on the stored information.
Ghafarzadeh teaches a voting information system (e.g. election headquarters) being in communication with the database/server associated with the financial institution ([0018], [0029]).  Keenan teaches it is well known in the art to store in a database of a voting information system, information indicating that one or more voters are registered to vote at a polling location, and the database being accessed by a voter information system ([0019]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to try to store, in a database communicably coupled to the server device, information indicating that the one or more customers are registered to vote at a polling location associated with the financial institution, in order to assist the customers in finding polling places assigned to them.

Sebes et al. teaches it is well known in the art for submission of votes for the one or more elections is based on the stored information, i.e. to be based on voter registration information (e.g. if the voter is at a wrong polling location, the voter is prevented from getting a ballot and is informed of the closest polling location that he/she would be would be eligible to vote in) ([0195], [0197]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to try to modify the submission of votes for the one or more elections is based on the stored information in order to allow the customer to only be provided the candidate selections when the customer is at a polling location that the customer is eligible to vote in, and to prevent the customer from voting at a wrong polling location that the customer is not eligible to vote in.  
Regarding claims 6 and 7, the modified Ghafarzadeh discloses receiving electronic voter registration information from the voting jurisdiction comprises receiving other information (identification information) for one or more customers, wherein matching the electronic voter registration information to the verified identity information for one or more customers comprises matching the received other information stored by the financial institution for the one or more customers (Ghafarzadeh: [0018]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarzadeh  modified by Schechtman et al., Chung et al., Collins, Jr., Keenan and Sebes et al. as applied to claim 1 above, and further in view of Peralto (US 5,878,399).
Regarding claims  4, the modified Ghafarzadeh addresses all the limitations of claim 1, and further discloses receiving authentication credentials (identification information) from a first computing device (ATM) from the one or more computer devices (e.g. identification number) (Ghafarzadeh: [0018], [0035]).
The modified Ghafarzadeh fails to expressly disclose securely transmitting the voting information to a voting jurisdiction server device associated with the voting jurisdiction upon authentication of the one or more customers 
Peralto teaches it is well known in the art to securely transmit voting information to a regional central computer upon authentication of the one or more customer (col. 5, lines 13-21). Chung et al. teaches it is well known in the art for a jurisdiction server receives voting information from a voter ([0063])
It would have been obvious to one of ordinary skill in the art to try to securely transmit the voting information to a voting jurisdiction server device associated with the voting jurisdiction upon authentication of the one or more customers, in order to predictably increase security and accuracy of the vote by authenticating the voter prior to transmitting the vote to a jurisdiction.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarzadeh modified by Schechtman et al., Chung et al., Collins, Jr., Keenan and Sebes et al. and further modified by Liberman as applied to claim 4 above, and further Hotto et al. (US 2013/0144686).
Regarding claim 5, the modified Ghafarzadeh addresses all the limitations of claim 4.
However, the modified Ghafarzadeh fails to expressly disclose capturing, by one or more sensors coupled to the ATM, biometric data of the first customer; and storing the biometric data in an auditing database.
Liberman teaches it is well known in the art to capture, by one or more sensors coupled to the ATM, biometric data of the first customer ([0060], [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture, by one or more sensors coupled to the ATM, biometric data of the first customer, in order to deter or reduce voting fraud, as taught by Liberman ([0061]).
The combined teachings of the modified Ghafarzadeh and Liberman disclose the invention set forth above, however they fail to expressly disclose storing the biometric data in an auditing database.
Hotto et al. teaches it is well known in the art store biometric data in an auditing database ([0074], Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the biometric data in an auditing database in order to determine whether or not the voter has already voted in the current election, as taught by Hotto ([0066]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,846,968.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1. A computer-implemented method comprising: 

receiving, at a server device associated with a financial institution, electronic voter registration information from a voting jurisdiction, the electronic voter registration information valid for one or more elections of the voting jurisdiction; 

matching the electronic voter registration information to verified identity information 

storing, in a database communicably coupled to the server device, information indicating that the one or more customers are registered to vote at a polling location associated with the financial institution; and 

enabling, based on the stored information, the one or more customers to submit votes for the one or more elections using one or more computing devices associated with the financial institution.


receiving, at a server device associated with a financial institution, electronic voter registration information from a voting jurisdiction, the electronic voter registration information valid for one or more elections of the voting jurisdiction; 

matching the electronic voter registration information to verified identity information 

storing, in a database communicably coupled to the server device, information indicating that the one or more customers are registered to vote at a polling location associated with the financial institution; 

receiving, at an automated teller machine (ATM) associated with the financial institution, one or more vote selections input by the one or more customers; and 

transmitting the one or more vote selections from the ATM to the server device.


 
7. The method of claim 6, wherein matching the electronic voter registration information to the verified identity information for the one or more customers comprises matching the received account numbers and/or the other information to account numbers stored by the financial institution for the one or more customers.

2. The method of claim 1 wherein receiving the electronic voter registration information from the voting jurisdiction comprises receiving account numbers or other information for the one or more customers, wherein matching the electronic voter registration information to the verified identity information for the one or more customers comprises matching the received account numbers to account numbers or other information stored by the financial institution for the one or more customers.
8. The method of claim 1, wherein the processor is further configured for: capturing, by one or more sensors, biometric data of the first customer; and storing the biometric data in an auditing database.
4. The method of claim 3 comprising: capturing, by one or more sensors coupled to the ATM, biometric data of the first customer; and storing the biometric data in an auditing database.

Allowable Subject Matter
With respect to claim(s) 2, 3, 10-12 and 19, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Double Patenting rejection (where applicable). 
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed.
Claims 13-18 and 20 would be allowable if rewritten to overcome the claim objections (where applicable).

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, based on the following interpretation, prior art fails to teach or reasonably suggest, either singly or in combination, submit votes for the one or more elections using one or more computing devices associated with the financial institution, wherein the one or more computing devices a mobile device, in addition to the other limitations of the claim.
Regarding claim 4, prior art fails to teach or reasonably suggest, either singly or in combination, receiving the vote selections for the first election comprises receiving the vote selections via a mobile app associated with the financial institution, in addition to the limitations of claim 1 which claim 4 depends from.

With respect to claim 14, prior art fails to teach or reasonably suggest, either singly or in combination, accepting, at a mobile computer device of the one or more customers (of a financial institution), voting information for the one or more elections; sending, from the mobile computer device, the voting information to the financial institution server device, in addition to the other limitations of the claim.
Claims not specifically addressed are/would be allowable due to their dependency.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUEZU ELLIS/Primary Examiner, Art Unit 2876